Per Curiam.
Complaint for a review of a judgment, by the appellants against the appellees. Demurrer to the complaint sustained. The judgment sought to be reviewed was rendered by default, upon a bill of exchange. The errors complained of in the original judgment are alleged errors of law appearing upon the face of the proceedings. The first is, that a copy of the bill was not set out. This is a mistake; an amendment of the transcript shows that a copy of the bill was filed. The complaint also alleged that the plaintiffs duly presented the bill for payment, and notified the drawer of its dishonor. Indeed, there is no defect in the complaint, nor is there any error in the original judgment, a transcript of which is set out and made a part of the complaint herein.
The judgment below is affirmed, with costs and five p'er cent, damages.